 Case 3:20-cv-00194-SMY Document 10 Filed 12/17/20 Page 1 of 2 Page ID #76




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

ALVIN T. PERKINS JR, II, #R22915,                 )
                                                  )
                       Plaintiff,                 )
                                                  )
vs.                                               )       Case No. 20-cv-00194-SMY
                                                  )
WEXFORD SOURCE INC.                               )
SIDDIQUI,                                         )
ANGELA CRAIN,                                     )
ROB JEFFREYS, and                                 )
FRANK LAWRENCE,                                   )
                                                  )
                       Defendants.                )

                               ORDER DISMISSING CASE
YANDLE, District Judge:

       This matter is before the Court for case management. Plaintiff Alvin T. Perkins Jr, II, an

inmate of the Illinois Department of Corrections currently incarcerated at Menard Correctional

Center, filed the instant lawsuit pursuant to 42 U.S.C. § 1983 for alleged deprivations of his

constitutional rights. The Complaint did not survive screening because Plaintiff failed to state a

claim for relief, and on November 9, 2020, the Court dismissed the Complaint without prejudice

pursuant to 28 U.S.C. § 1915A. (Doc. 9). Plaintiff was granted leave to file a First Amended

Complaint on or before December 9, 2020 and was warned that if he failed to submit a First

Amended Complaint, this case would be dismissed with prejudice. (Doc. 9, p. 4).

       The deadline to file a First Amended Complaint has passed and Plaintiff has not filed the

pleading or requested an extension. Accordingly, this case is DISMISSED with prejudice for

Plaintiff’s failure to comply with the Court’s Order and to prosecute his claim. Fed. R. Civ. P.

41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466

(7th Cir. 1994); Lucien v. Breweur, 9 F.3d 26, 29 (7th Cir. 1993) (dismissal for failure to prosecute
 Case 3:20-cv-00194-SMY Document 10 Filed 12/17/20 Page 2 of 2 Page ID #77




is presumptively with prejudice). Because the Complaint failed to state a claim upon which relief

may be granted, this dismissal shall count as a strike for purposes of 28 U.S.C. 1915(g).

       Plaintiff is ADVISED that his obligation to pay the filing fee for this action was incurred

at the time the action was filed, thus the filing fee of $350.00 remains due and payable. See 28

U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       If Plaintiff wishes to appeal this Order, he must file a notice of appeal with this Court within

thirty days of the entry of judgment. Fed. R. App. P. 4(a)(1)(A). A proper and timely motion filed

pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal deadline.

FED.R.APP.P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight (28) days

after the entry of the judgment, and this 28-day deadline cannot be extended. If the appeal is found

to be nonmeritorious, Plaintiff may incur a “strike” under 28 U.S.C. § 1915(g).

       If Plaintiff chooses to appeal, he will be liable for the $505.00 appellate filing fee

irrespective of the outcome of the appeal. FED.R.APP.P. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v.

Gerlinger, 547 F.3d 724, 725-26 (7th Cir. 2008). A motion for leave to appeal in forma pauperis

must set forth the issues Plaintiff plans to present on appeal. See Fed. R. App. P. 24(a)(1)(C).

       The Clerk of Court is DIRECTED to enter judgment accordingly and close the case.

       IT IS SO ORDERED.

       DATED: December 17, 2020

                                               s/ Staci M. Yandle_____
                                               STACI M. YANDLE
                                               United States District Judge




                                                  2
